Citation Nr: 1014535	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a broken 
back.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 2004 to 
January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which, in pertinent part, denied 
service connection for residuals of a broken back.  

Following the September 2007 Statement of the Case, 
additional evidence was received by the RO while this case 
was pending development of other claims and awaiting a 
hearing before the Board.  Much of this evidence concerns the 
circumstances surrounding the appellant's original back 
injury.  The RO did not readjudicate the claim and issue a 
Supplemental Statement of the Case in accordance with 
38 C.F.R. § 19.31(b) (2009).  In light of the Board's 
conclusion that service connection is warranted, any 
procedural error is moot.  The Board will proceed.

The appellant testified before the undersigned at a June 2009 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The appellant is service-connected for a major depressive 
disorder.

2.  The appellant's depression at least as likely as not led 
to alcohol abuse.

3.  The appellant fell from her barracks room while 
intoxicated during service, breaking the L1 vertebra, 
requiring surgical fusion of T12-L2, with additional 
residuals.


CONCLUSION OF LAW

The appellant's residuals of a broken back disability were 
incurred in active service and are not the result of willful 
misconduct.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she has residuals of a broken 
back as a result of service.  For the reasons that follow, 
the Board concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant served on active duty from March 2004 to 
January 2006.  On the night of July 30, 2005, the appellant 
fell from the window of her second story barracks room, 
breaking her L1 vertebra, with additional soft tissue damage.  
The appellant was discovered by another service member and 
transported to the Mannheim University Clinics.  She was 
admitted and underwent surgery to surgically fuse the T12 to 
L2 vertebrae.  The appellant underwent a January 2006 VA 
examination, which describes her level of disability as she 
separated from service.  The disability and its inservice 
origin are established.

The Board incidentally notes some confusion regarding the 
date on which the accident occurred.  According to the 
Mannheim treatment records, the appellant's treatment began 
in the early hours of July 31, meaning the incident occurred 
on the night of July 30.  

During the events in question, the appellant was intoxicated.  
The appellant had been in treatment for alcohol 
rehabilitation in service.  She had recently failed to 
complete the program.  The appellant eventually received a 
discharge from service for failure to complete the alcohol 
rehabilitation program.  The July 31, 2005, treatment records 
show that the appellant was intoxicated when discovered and 
was still intoxicated in the view of the doctors at Mannheim 
as she entered surgery.  

The RO denied service connection on the grounds of willful 
misconduct.  Pursuant to 38 U.S.C.A. §§ 105, 1110 and 1131, 
"no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  Willful misconduct is defined as "an 
act involving conscious wrongdoing or known prohibited 
action."  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or 
death.  See 38 C.F.R. § 3.1(n).

Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating 
effects, and intoxication results proximately and immediately 
in disability or death.  See 38 C.F.R. § 3.301(c)(2).  

In Allen v. Principi, the Federal Circuit Court held that 
veterans can only recover for an alcohol or drug abuse 
disability secondary to a service- connected disability if 
they can adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder.  237 F.3d 1368 (Fed. Cir. 
2001).  So compensation would only result where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability.  This case primarily concerns 
situations where the veteran has a service-connected 
psychiatric disorder and is attempting to receive additional 
compensation, etc., for his alcohol and/or drug abuse on the 
premise that it is proximately due to or the result of his 
service-connected psychiatric disability.  The converse of 
this, however, is not sustainable where he has abused alcohol 
and/or drugs and wants compensation for it as the primary 
condition - as opposed to the secondary residual.

The RO granted service connection for major depressive 
disorder in an April 2009 rating decision.  The appellant had 
been diagnosed with major depressive disorder during service.  
In the rating decision, the RO pointed to the diagnosis of 
major depressive disorder in April 2005.  However, the 
Board's review of the service treatment records showed major 
depressive disorder was also diagnosed in August 2004.  The 
appellant had undergone an August 2008 examination for 
psychiatric disabilities in which she was diagnosed with 
depression, post traumatic stress disorder (PTSD), and a 
borderline personality disorder.  The examiner indicated that 
the appellant had been the victim of multiple sexual 
assaults, the first in the second grade, with additional 
assaults during service, leading to her depression and PTSD.  
The examiner indicated that these psychiatric disabilities 
had led to her abuse of alcohol.  

The appellant's representative has submitted a comprehensive 
argument regarding the dates of sexual assault, her alcohol 
rehabilitation program, and the inservice diagnosis of major 
depressive disorder, which is supported by the appellant's 
service treatment records.  The first notation of a sexual 
assault is an August 2004 treatment note, which is unclear on 
its face but mentions the pre-service rape and an unexplained 
recent assault.  Treatment notes for unrelated conditions 
dated in January and February 2005 show a denial by the 
appellant as to whether she was experiencing depression.  
However, on April 1, 2005, while seeking treatment for a knee 
problem, the appellant indicated that although she had had no 
depression recently, she did experience recurrent depression 
with sleeping difficulties.  On April 8, 2005, the appellant 
self referred herself for alcohol treatment because her 
excessive drinking led to blackouts and inappropriate 
behavior.  The diagnosis of major depressive disorder was 
rendered April 22, 2005, when she said that she had last 
taken medications for depression in 2004, but that she wanted 
to go back on medication because she had recently had 
feelings of hopelessness, loss of interest in activities, and 
anhedonia.  The appellant reported another sexual assault in 
a June 2005 treatment note, indicating it had occurred one 
week earlier.  

The Board finds that the evidence supports service 
connection.  The appellant had multiple sexual traumas, which 
ultimately led to diagnoses of major depressive disorder and 
alcohol abuse.  That depression has been service-connected.  
Thus, a disability resulting from alcohol abuse may be 
service-connected as secondary where there is clear evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by her primary service-connected disability.  
The August 2008 examination report provides that evidence.  
The conclusion is reasonable based on the sequence of events.  
Willful misconduct is not, therefore, a bar to benefits 
resulting from alcohol abuse.  See Allen, supra.  As a 
result, the remaining evidence clearly shows a disability of 
residuals of a broken back originating during service.  
Service connection is warranted.  See 38 C.F.R. § 3.303, 
supra.  

The Board must clarify certain issues regarding the July 30-
31, 2005, incident.  The appellant contends, strenuously, 
that she was thrown from the window of her barracks room.  
Indeed, most of the material in the claims file that has been 
submitted in the course of the claim concerns this 
contention.  The appellant reports that she went drinking on 
the night of July 30, and "blacked out," and that she woke 
up on the ground outside her barracks room, naked and without 
remembering what happened.  She states that, after her 
surgery, a sergeant, C.R., admitted that he returned with her 
to her barracks room that night and had sex with her after 
she passed out from intoxication.  Her contention is that he 
then threw her from the window.  She further states that the 
window was too high for her to fall out of.  The appellant 
has submitted a note, allegedly from C.R., to the effect that 
he admitted having sex with her.  Many of the statements from 
friends and other service members concern the admission by 
C.R. that he had sex with the appellant on the night of the 
fall.  This contention is only relevant to the instant appeal 
in that the willful misconduct determination made by the RO 
would be irrelevant if she had been thrown from the window.  
Had she been thrown out instead of falling out, the 
misconduct would not have been hers and service connection 
would be warranted.  As the Board is able to conclude that 
willful misconduct due to alcohol abuse would not be a bar to 
benefits had she simply fallen, a determination that C.R. 
threw her from the window is not necessary.  Either way, 
service connection would be granted.  The Board must state 
that the appellant reported in the course of her treatment in 
Mannheim that she did not remember what happened that night.  
Her many statements afterward have blamed C.R. without 
establishing that she did remember.  None of the statements 
submitted by others indicates that any of those individuals 
had witnessed the events or determined that C.R. had thrown 
the appellant from the window on the basis of a forensic 
analysis.  None of the statements indicate that C.R. admitted 
throwing her from the window.  The appellant filed a 
September 2005 complaint with the criminal investigative 
service of the Army regarding the incident, but there appears 
to have been no action taken against C.R.  In short, there is 
no competent evidence to support this conjecture.  The 
Board's decision here does not find, and should not be read 
as finding, that C.R. threw the appellant from the window of 
her barracks room on the night of July 30, 2005.

As such, the Board finds that the evidence is at least in 
equipoise for the appellant's residuals of a broken back 
claim.  Consequently, the benefit-of-the-doubt rule applies, 
and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The claim has been granted; therefore, the Board finds that 
any error related to the Veterans Claims Assistance Act on 
the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 
503 F.3d 1340 (Fed. Cir. 2007).







ORDER

Entitlement to service connection for residuals of broken 
back is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


